   Case 3:19-cr-00446-MAS Document 18 Filed 10/16/19 Page 1 of 6 PageID: 62




                                                             U.S. Department of Justice
                                                             United States Attorney
                                                             District of New Jersey
                                                             970 Broad Street, 7th floor         973-645-2700
                                                             Newark, New Jersey 07102
__________________________________________________________________________________________________________________




                                                                               October 15, 2019

Via Electronic Mail
Honorable Michael A. Shipp
United States District Judge
District of New Jersey
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, New Jersey 08608

                 Re:      United States v. Martin D. Fried
                          Crim. No. 19-446

Dear Judge Shipp:

      The United States submits this letter brief to set forth its position as to
the appropriate sentence to be imposed on Martin D. Fried (“Defendant”) in this
case.

       On June 27, 2019, Defendant admitted that on or about July 20, 2018,
in Ocean County he attempted to distribute and dispense a quantity of
oxycodone outside the usual course of professional practice and not for a
legitimate medical purpose. PSR ¶ 1. Specifically, Defendant pleaded guilty to
knowingly and intentionally attempting to distribute and dispense, outside the
usual course of professional practice and not for a legitimate medical purpose,
a quantity of a mixture and substance containing a detectable amount of
oxycodone, a Schedule II controlled substance, contrary to 21 U.S.C.
§§ 841(a)(1) and (b)(1)(C), in violation of 21 U.S.C. § 846. Defendant’s guilty
plea was made pursuant to a plea agreement in which Defendant stipulated to
facts which result in a Guidelines offense level of 10. 1 Defendant now awaits
sentencing by this Court on October 21, 2019.


        Based on conduct to which Defendant did not plead guilty, the
        1

Presentence Investigation Report (“PSR”) finds a higher offense level to be
applicable to Defendant. The Government stands by the terms of the Plea
  Case 3:19-cr-00446-MAS Document 18 Filed 10/16/19 Page 2 of 6 PageID: 63




        After United States v. Booker, 543 U.S. 220 (2005), sentencing involves a
three-step process: (1) “district courts are to calculate a defendant’s sentencing
Guidelines range precisely as they would have before pre-Booker”; (2) courts
must formally rule on any departure motions “and state on the record whether
they were granting a departure and, if so, how such a departure affects the
initial Guidelines calculation”; and (3) courts “are required to exercise their
discretion by considering the relevant 18 U.S.C. § 3553(a) factors in setting
their sentences, regardless of whether it varies from the original calculation.”
United States v. Fumo, 655 F.3d 288, 329 (3d Cir. 2011); accord United States
v. Goff, 501 F.3d 250, 254 (3d Cir. 2007). 2

          Step 1. The Advisory Guideline Range Is 6 to 12 Months

      A Guidelines analysis based on the stipulations to which the parties
agreed in the Plea Agreement results in an advisory Guidelines level of 10. The
application of Criminal History Category I results in a Guidelines range of 6 to
12 months. The Court should adopt the Guidelines analysis agreed to by the
parties.

      “[C]ourts must continue to calculate a defendant’s Guidelines sentence
precisely as they would have before Booker.” United States v. Grier, 475 F.3d
556, 608 (3d Cir. 2007) (en banc) (internal quotation marks omitted). The Court
must expressly rule on “‘any disputed portion of the presentence report or
other controverted matter ... or determine that a ruling is unnecessary either
because the matter will not affect sentencing, or because the court will not
consider the matter in sentencing.’” United States v. Leahy, 445 F.3d 634, 663
(3d Cir. 2006), quoting Fed. R. Crim. P. 32(i)(3)(B). “[A]s before Booker, the
standard of proof under the guidelines for sentencing facts continues to be



Agreement agreed to by the parties and asks the Court to find the appropriate
advisory Guidelines level to be that which is consistent with the stipulations to
which the parties agreed.
      2
        “By making the Guidelines advisory, Booker gave district courts
discretion at step three-but only after steps one and two have been completed
properly.” United States v. Grier, 585 F.3d 138, 142 (3d Cir. 2009). That added
discretion “makes adherence to procedural sentencing requirements all the
more important,” because they “exist to guide the [court’s] exercise of
discretion, and failure to observe them may lead a court to impose a
substantively unreasonable sentence.” United States v. Merced, 603 F.3d 203,
214-15 (3d Cir. 2010) (alteration in original and internal quotation marks
omitted).
     Case 3:19-cr-00446-MAS Document 18 Filed 10/16/19 Page 3 of 6 PageID: 64



preponderance of the evidence.” United States v. Ali, 508 F.3d 136, 143-46,
155 (3d Cir. 2007) (internal quotation marks omitted).

            Step 2. No Guidelines Departure Is Requested or Warranted

      The Government does not move for an upward departure and Defendant
does not move for a downward departure.

             Step 3. The Government Does Not Object to the Variance
                            Requested by Defendant

A.      Defendant Has Requested A Justified Variance.

      For the reasons set forth below, the Government does not object to
Defendant’s request for a variance and a 5 year probationary sentence that
requires Defendant remain compliant with his therapy program and the
treatment directed by Defendant’s physician for his Bipolar I Disorder. If the
Court does grant a variance, it is advisable to determine its extent by
analogizing to the Guidelines just as it does for departures. See Goff, 501 F.3d
at 260 (comparing variance to “the Guidelines range for a relatively less severe
offense”).

B.      The § 3553(a) Factors.

      In Step 3 this Court may “tailor the sentence in light of other statutory
concerns reflected in the sentencing factors of § 3553(a).” United States v.
Merced, 603 F.3d 203, 213 (3d Cir. 2010) (internal quotation marks omitted).
The Court must give “rational and meaningful consideration of the factors
enumerated in 18 U.S.C. § 3553(a)” and make an “individualized assessment
based on the facts presented.” United States v. Tomko, 562 F.3d 558, 567-68
(3d Cir. 2009) (en banc) (internal quotation marks omitted).

       Under § 3553(a), “[t]he Court shall impose a sentence sufficient, but not
greater than necessary, to comply with the purposes” of sentencing. 18 U.S.C.
§ 3553(a). 3 Those purposes are “(A) to reflect the seriousness of the offense, to
promote respect for the law, and to provide just punishment for the offense; (B)
to afford adequate deterrence to criminal conduct; (C) to protect the public
from further crimes of the defendant; and (D) to provide the defendant with
needed educational or vocational training, medical care, or other correctional


       This “so-called parsimony provision” is in fact even-handed, as it
        3

requires the sentence to be “sufficient” to serve the punitive and deterrent
purposes of sentencing in § 3553(a)(2). See United States v. Dragon, 471 F.3d
501, 503, 506 (3d Cir. 2006); United States v. Charles, 467 F.3d 828, 833 (3d
Cir. 2006).
     Case 3:19-cr-00446-MAS Document 18 Filed 10/16/19 Page 4 of 6 PageID: 65



treatment in the most effective manner.” 18 U.S.C. § 3553(a)(2). In determining
that sentence, this Court must consider “the nature and circumstances of the
offense and the history and characteristics of the defendant,” 18 U.S.C.
§ 3553(a)(1), “the kinds of sentences available,” § 3553(a)(3), the Guidelines and
Guideline range, § 3553(a)(4), the Guidelines’ policy statements, § 3553(a)(5),
“the need to avoid unwarranted sentence disparities among defendants with
similar records who have been found guilty of similar conduct,” § 3553(a)(6),
and “the need to provide restitution to any victims of the offense,” § 3553(a)(7).

       The seriousness of Defendant’s offense is shown by the “nature and
circumstances of the offense,” 18 U.S.C. § 3553(a)(1). Illegally distributing
opioids is serious, no matter the circumstances. However, there is no evidence
that Defendant’s illegal distribution is part of a larger “pill mill” operation or
any other ongoing drug trafficking enterprise. Even including the conduct
outside of what was stipulated to by the parties, Defendant’s conduct covers
less than 48 hours. PSR ¶¶ 8-18. There is also no evidence that Defendant’s
conduct was motivated by money, nor does Defendant seem to have generated
income from the crime.

      Whatever role Defendant’s mental condition may have played in his
conduct, importantly Defendant has sought medical care to deal with his
psychiatric issues. Defendant successfully completed the High Focus Centers
treatment program and has been under the care of both Leslie Mader, LCSW,
LCADC and Dr. Edward Stzeinbaum, MD of Intergrated Care Concepts &
Consultation. Defendant’s Sentencing memo - Exhibit 9, 15, and 16.

      With respect to “the history and characteristics of the defendant” (18
U.S.C. § 3553(a)(1)), Defendant has no criminal convictions nor is there any
evidence of Defendant having previously improperly used his medical license.
Given Defendant’s offense and the surrounding circumstances, a probationary
sentence would “reflect the seriousness of the offense, to promote respect for
the law, and to provide just punishment for the offense” and “afford adequate
deterrence to criminal conduct.” 18 U.S.C. § 3553(a)(2)(A-B).

      Notably, Defendant is no longer able to practice medicine. Defendant
closed his practice and gave up his medical licenses in New Jersey,
Pennsylvania, and New York. Moreover, Defendant’s DEA registration was
surrendered for cause on August 1, 2018. PSR ¶ 68. Those facts support a
conclusion that a probationary sentence would be sufficient to “protect the
public from further crimes of” Defendant. 18 U.S.C. § 3553(a)(2)(C).


C.      The Court Should Explain the Reasons for its Sentence.

      Finally, “it is not enough for the district court to carefully analyze the
sentencing factors. A separate and equally important procedural requirement is
  Case 3:19-cr-00446-MAS Document 18 Filed 10/16/19 Page 5 of 6 PageID: 66



demonstrating that it has done so.” Merced, 603 F.3d at 215-16 (emphasis by
Circuit). First, “[t]he record must demonstrate the trial court gave meaningful
consideration to the § 3553(a) factors. United States v. Sevilla, 541 F.3d 226,
232 (3d Cir. 2008) (internal quotation marks omitted). Second, “the court must
acknowledge and respond to any properly presented sentencing argument
which has colorable legal merit and a factual basis.” United States v. Ausburn,
502 F.3d 313, 329 & n.33 (3d Cir. 2007). “Explicit rulings are plainly to be
preferred” even for lesser arguments, “both for the benefit of the parties and for
this court on review.” United States v. Goff, 501 F.3d 250, 254-256 & n.10 (3d
Cir. 2007). Third, the Court must provide “sufficient justifications on the
record to support the sentencing conclusions.” Tomko, 562 F.3d at 567
(internal quotation marks omitted). “[M]erely reciting the § 3553(a) factors,
saying that counsel’s arguments have been considered, and then declaring a
sentence, are insufficient[.]” Manzella, 475 F.3d at 161 (internal quotation
marks omitted).
  Case 3:19-cr-00446-MAS Document 18 Filed 10/16/19 Page 6 of 6 PageID: 67



                                 Conclusion

        On the one hand, Defendant participated in a significant crime – the
illegal distribution of an opioid. That misconduct clearly deserves punishment.
On the other, the Defendant’s history, the circumstances surrounding the
conduct, and the steps taken by Defendant since the incident indicate that a
term of imprisonment is unnecessary. Therefore, the Government respectfully
requests that the Court impose a sentence of 5 years’ probation, including the
conditions that Defendant continue attending meetings with Ms. Mader and
following the treatment plan designed by Dr. Stzeinbaum. That sentence
would, in the Government’s view, unambiguously punish Defendant’s
misconduct while meaningfully recognizing the circumstances of the crime as
well as the steps Defendant has taken to address his mental health issues.

      Thank you for your consideration.


                                          Respectfully submitted,

                                          Craig Carpenito
                                          United States Attorney

                                          s/ Joseph N. Minish

                                          By: Joseph N. Minish
                                          Assistant U.S. Attorney


cc:   Matthew S. Adams, Esq. (madams@foxrothschild.com)
      Patricia C. Jensen (patricia_jensen@njp.uscourts.gov)
